

Exhibit 10.2
LOAN AGREEMENT


THIS LOAN AGREEMENT (this "Agreement") is entered into as of June 12, 2019,
between:


RGC MIDSTREAM, LLC ("Borrower"),
and


ATLANTIC UNION BANK ("Lender").


Borrower has requested that Lender provide a term loan, and Lender is willing to
do so on the terms and conditions set forth herein. In consideration of the
mutual covenants and agreements in this Agreement, the parties covenant and
agree as follows:


ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
"Agreement" means this Loan Agreement.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
"Audited Financial Statements" means the audited consolidated balance sheet of
Guarantor and its Subsidiaries for the fiscal year ended September 30, 2018, and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of Guarantor and its Subsidiaries,
including the notes thereto.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Lender as its
“prime rate.” The “prime rate” is a rate set by Lender based upon various
factors including Lender's costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
rate announced by Lender shall take effect at the opening of business on the day
specified in the public announcement of such change.
"Borrower" has the meaning specified in the introductory paragraph hereto.


1



--------------------------------------------------------------------------------




"Business Day" means any day other than (a) a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of Virginia and
(b) any such day on which banks are not open for dealings in dollar deposits in
the London interbank market.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (x) all requests, rules,
guidelines or directives under or issued in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a "Change in Law," regardless of
the date enacted, adopted or issued. Lender represents that it is not currently
aware of any such request, rule, guideline or directive enacted, adopted or
issued prior to the Closing Date that would constitute a Change in Law under the
foregoing definition.
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
"Code" means the Internal Revenue Code of 1986.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit A.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"Credit Agreement" means the Credit Agreement dated as of December 29, 2015, as
amended, among Borrower, Atlantic Union Bank, as administrative agent and
lender, and Branch Banking and Trust Company as lender.
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment,


2



--------------------------------------------------------------------------------




transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
"Dollar" and "$" mean lawful money of the United States.
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for


3



--------------------------------------------------------------------------------




PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Borrower
or any ERISA Affiliate.
"Event of Default" has the meaning specified in Section 8.01.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.
"Guarantor" means RGC Resources, Inc.
"Guaranty" means the unconditional guaranty agreement made by the Guarantor in
favor of the Lender with respect to the Loan.


4



--------------------------------------------------------------------------------




"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts (i) payable in the ordinary
course of business and, in each case, (ii) not past due for more than 60 days
after the date on which such trade account payable was created unless the trade
account is being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. For purposes hereof,
"Indebtedness" shall not include obligations for rental under operating or
"true" leases.


5



--------------------------------------------------------------------------------




"Indemnitees" has the meaning specified in Section 10.04(b).
"Information" has the meaning specified in Section 10.07.
"Interest Payment Date" means any date that accrued but unpaid interest on the
Loan is due in accordance with the Note.
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
"IRS" means the United States Internal Revenue Service.
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
"Lender" has the meaning specified in the introductory paragraph hereto.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
"Loan" means the extension of credit by Lender to Borrower under Article II.
"Loan Documents" means this Agreement, the Note, the Guaranty, and any Swap
Contract relating to the Loan to which Lender or its Affiliate is a party.
"Loan Parties" means, collectively, Borrower, Guarantor and each Person (other
than Lender) executing a Loan Document.
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Guarantor or the Guarantor and its Subsidiaries taken


6



--------------------------------------------------------------------------------




as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
"Note" means the promissory note made by Borrower in favor of Lender evidencing
the Loan, substantially in the form of Exhibit B.
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under (a) any Loan Document or
otherwise with respect to the Loan or (b) any Swap Contract relating to the Loan
to which a Lender or its Affiliate is a party, all whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Participant" has the meaning specified in Section 10.06(c).
"PBGC" means the Pension Benefit Guaranty Corporation.
"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


7



--------------------------------------------------------------------------------




"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, manager, assistant manager,
or controller of a Loan Party and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to Lender. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower's stockholders, partners or members (or the
equivalent Person thereof).
"Sanctions" means any international economic sanction administered or enforced
by the United States Government (including without limitation, the U.S.
Department of Treasury's Office of Foreign Assets Control), the European Union,
Her Majesty's Treasury, The United Nations, or other relevant sanctions
authority.
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
Borrower.
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options,


8



--------------------------------------------------------------------------------




spot contracts, or any other similar transactions or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Lender or any Affiliate of
Lender).
"Synthetic Lease Obligation" means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
"Threshold Amount" means $5,000,000.  
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
"United States" and "U.S." mean the United States of America.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's


9



--------------------------------------------------------------------------------




successors and assigns, (iii) the words "herein," "hereof" and "hereunder," and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Lender shall so request, Lender and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Lender), except that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) Borrower shall provide to Lender financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).




10



--------------------------------------------------------------------------------




ARTICLE II.    THE LOAN AND CREDIT EXTENSION
2.01    Loan. Subject to the terms and conditions set forth herein, Lender
agrees to make a loan to Borrower, on the Closing Date, in the amount of
$14,000,000.00.
2.02    Borrowing of Loan. The Borrower shall accept the Loan on the Closing
Date.
2.03    Prepayments. (a) Borrower may, upon notice to Lender, from time to time
voluntarily prepay the Loan in whole or in part without premium or penalty on
any Interest Payment Date; but only if (i) such notice is received by Lender not
later than 11:00 a.m. three Business Days prior to any date of prepayment; (ii)
any prepayment is in a principal amount of $50,000 or a whole multiple of $5,000
in excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice must specify the date and amount of such
prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of the Loan must be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.04. However, prepayment of the
Loan shall include, without limitation, payment of all amounts payable by
Borrower for early termination, adjustment, and settlement of any Swap Contract
relating to the Loan, whether such prepayment is made as a result of
acceleration of the Loan, voluntary prepayment of all or a portion of the Loan
in connection with a refinancing, or otherwise. For purposes of calculating
amounts payable to Lender under this paragraph when payment or prepayment of the
Loan is made on any day that is not an Interest Payment Date, Lender shall be
deemed to have actually funded the Loan through the purchase of a deposit
bearing interest at LIBOR in an amount equal to the then outstanding principal
balance of the Loan and having a maturity and repricing characteristics
comparable to the relevant Interest Period; provided, that Lender may fund the
Loan in any manner.
2.04    Terms of Loan. The Loan will bear interest and be repaid in accordance
with the Note.
2.05    Payments Generally. (a) All payments to be made by Borrower shall be
made without condition or deduction for any counterclaim, recoupment or setoff;
however, any such counterclaim may be pursued in a separate proceeding.
(b)    If Borrower maintains with Lender an ordinary checking account (as such
account shall be designated by Borrower in a written notice to Lender from time
to time, the "Borrower Account"), on each date when the payment of any
principal, interest or fees are due hereunder or under the Note, Borrower shall
maintain on deposit in the Borrower Account an amount sufficient to pay such
principal, interest or fees in full on such date. Borrower hereby authorizes
Lender (A) to deduct automatically all principal, interest or fees when due
hereunder or under the Note from the Borrower Account, and (B) if and to the
extent any payment of principal, interest or fees under this Agreement or the
Note is not made when due to deduct any such amount from any or all of the
accounts of Borrower maintained at Lender. Lender agrees to provide written
notice to Borrower of any automatic deduction made pursuant to this Section
2.05(b) showing in reasonable detail the amounts of such deduction. Lender
agrees to reimburse Borrower for any amount deducted from such account in excess
of the amount due hereunder and under any other Loan Documents.


11



--------------------------------------------------------------------------------




ARTICLE III.    YIELD PROTECTION AND ILLEGALITY
3.01     Illegality. If Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for Lender to
make, maintain or fund the Loan, or to determine or charge interest rates based
upon LIBOR, as defined in the Note, or any Governmental Authority has imposed
material restrictions on the authority of Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
Lender to Borrower, any obligation of Lender to make or continue the Loan as one
with interest based on LIBOR shall be suspended until Lender notifies Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, Borrower shall, upon demand from Lender, prepay or, ,
convert the interest rate on the Loan to the Base Rate, either on the next
succeeding Interest Payment Date, if Lender may lawfully continue to maintain
such LIBOR-based loans to such day, or immediately, if Lender may not lawfully
continue to maintain LIBOR-based loans. Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due under Section 3.04 in accordance with the terms thereof due
to such prepayment or conversion.


3.02     Inability to Determine Rates. If Lender determines that (a) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the amount of the Loan for a one-month term, (b) adequate and
reasonable means do not exist for determining the LIBOR, or (c) LIBOR does not
adequately and fairly reflect the cost to Lender of funding the Loan, Lender
will promptly so notify Borrower. Thereafter, the obligation of Lender to make
or maintain the Loan shall be suspended until Lender revokes such notice. Upon
receipt of such notice, Borrower may revoke any pending request to borrow the
Loan or, failing that, will be deemed to have converted the interest rate on the
Loan to the Base Rate.


3.03     Increased Costs. (a) Increased Costs Generally. If any Change in Law
shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
Lender (except any reserve requirement reflected in the Loan's interest rate);


(ii)    subject Lender to any tax of any kind whatsoever with respect to this
Agreement, or the Loan made by it, or change the basis of taxation of payments
to Lender in respect thereof; or


(iii)    impose on Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or the Loan;


and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining the Loan (or of maintaining its obligation to make the
Loan), or to increase the cost to Lender, or to reduce the amount of any sum
received or receivable by Lender hereunder (whether of principal, interest or
any other amount) then, upon request of Lender, Borrower will pay to Lender such
additional amount or amounts as will compensate Lender for such additional costs
incurred or reduction suffered.




12



--------------------------------------------------------------------------------




(b)    Capital Requirements. If Lender determines that any Change in Law
affecting Lender or Lender's holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on
Lender's capital or on the capital of Lender's holding company, if any, as a
consequence of this Agreement, or the Loan made by Lender to a level below that
which Lender or Lender's holding company could have achieved but for such Change
in Law (taking into consideration Lender's policies and the policies of Lender's
holding company with respect to capital adequacy), then, upon request of Lender,
from time to time Borrower will pay to Lender such additional amount or amounts
as will compensate Lender or Lender's holding company for any such reduction
suffered.


(c)    Certificates for Reimbursement. A certificate of Lender setting forth the
amount or amounts necessary to compensate Lender or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section, showing the
calculation of such amount or amounts, and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of Lender's right to demand such compensation, except that
Borrower shall not be required to compensate Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that Lender notifies Borrower
of the Change in Law giving rise to such increased costs or reductions and of
Lender's intention to claim compensation therefor. If the Change in Law giving
rise to such increased costs or reductions is retroactive, then the nine-month
period referred to above shall be extended to include the period of retroactive
effect of the Change in Law.


3.04     Compensation for Losses. Upon demand of Lender from time to time,
Borrower shall promptly compensate Lender for and hold Lender harmless from any
loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of the Loan on a day
other than an Interest Payment Date (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or
(b) any failure by Borrower to prepay the Loan on the date or in the amount
notified by Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by Lender in
connection with the foregoing.
3.05     Mitigation Obligations. If Lender requests compensation under Section
3.03, or if Lender gives a notice pursuant to Section 3.01, then Lender shall
use reasonable efforts to to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of Lender,
such assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.03 in the future, or eliminate the need for the notice pursuant to
Section 3.01, as applicable, and (ii) in


13



--------------------------------------------------------------------------------




each case, would not subject Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to Lender. Borrower hereby agrees to pay
all reasonable costs and expenses incurred by Lender in connection with any such
designation or assignment.
3.06     Survival. All of Borrower's obligations under this Article III shall
survive repayment of all other Obligations hereunder.
ARTICLE IV.    CONDITIONS PRECEDENT
4.01    Conditions of Lending. The obligation of Lender to make the Loan is
subject to satisfaction of the following conditions precedent:
(a) Lender's receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Lender:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to Lender and Borrower;
(ii)     the Note executed by Borrower in favor of Lender;
(iii)    the Guaranty executed by the Guarantor;
(iv)     such certificates of resolutions or other action, incumbency
certificates and other certificates of Responsible Officers of each Loan Party
as Lender may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;
(v)     such documents and certifications as Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing (if such Loan Party is a
corporation) and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
(vi)     a favorable opinion of counsel to the Loan Parties acceptable to Lender
addressed to Lender, as to the matters set forth concerning the Loan Parties and
the Loan Documents in form and substance satisfactory to Lender;
(vii)     a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;


14



--------------------------------------------------------------------------------




(viii)     a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(ix)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and
(x)     a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date, signed by a
Responsible Officer of Borrower.
(b)    Unless waived by Lender, Borrower has paid all reasonable fees, charges
and disbursements of counsel to Lender (directly to such counsel if requested by
Lender) to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Borrower and
Lender).
(c)    The Closing Date has occurred on or before July 1, 2019.
(d)    The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date the Loan is made, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
(e) No Default shall exist, or would result from the Loan or from the
application of the proceeds thereof.
ARTICLE V.     REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Lender that:
5.01     Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to


15



--------------------------------------------------------------------------------




in clause (b)(i), or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person not yet obtained, taken, given or
made is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.
5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws now or hereafter in
effect affecting creditors' rights in general and also subject to the exercise
of judicial discretion in accordance with general principles of equity.
5.05     Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of Guarantor and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Guarantor and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
(b) The unaudited consolidated and consolidating balance sheets of Guarantor and
its Subsidiaries dated March 31, 2019, and the related consolidated and
consolidating statements of income or operations, shareholders' equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of Guarantor and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.


16



--------------------------------------------------------------------------------




(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against Borrower or the Guarantor or any of their
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change since September 30, 2018, in the status, or financial
effect on any Loan Party or any Subsidiary thereof, of the matters described on
Schedule 5.06.
5.07     No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08     Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.09     Environmental Compliance. Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.10     Insurance. The properties of Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.
5.11     Taxes. Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Borrower or any of its Subsidiaries that would, if made, have
a Material Adverse Effect.


17



--------------------------------------------------------------------------------




5.12    ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.


(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) as
of September 30, 2018, no Pension Plan had an Unfunded Pension Liability
exceeding $6,000,000 and no post-retirement benefit Plan had an unfunded
liability exceeding $6,000,000; (iii) neither Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
5.13     Margin Regulations; Investment Company Act. (a) Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. (b) None of Borrower, any Person
Controlling Borrower, or any Subsidiary is, or is required to be registered as,
an "investment company" under the Investment Company Act of 1940.


5.14     Disclosure. This Agreement, the financial statements described in
Section 5.05 of this Agreement and the documents, certificates or other writings
delivered to Lender by or on behalf of the Borrower prior to the date of this
Agreement in connection with the transactions contemplated in this Agreement and
identified in Schedule 5.14 (this Agreement and such documents, certificates or
other writings, and such financial statements being referred to, collectively,
as the "Disclosure Documents"), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. There is no fact known to the Company that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Disclosure Documents.


18



--------------------------------------------------------------------------------




5.15     Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.16    Taxpayer Identification Number. Borrower's true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
5.17    Anti-Corruption Laws; Sanctions. The Borrower and its Subsidiaries
conduct their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation (collectively, the "Anti-Corruption Laws") and any Sanctions to the
extent applicable to Borrower or its Subsidiaries.
5.18    OFAC. No Loan Party nor any Subsidiary nor any of its respective
officers, or to the knowledge of any Loan Party, any employee, director, agent
or Affiliate thereof (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
or any Sanctions, (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2 or any Sanctions, or (iii) is a
person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury's Office of Foreign Assets Control regulation or executive order.
5.19    Patriot Act. Each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE VI.     AFFIRMATIVE COVENANTS
So long as Lender shall have any obligation under this Agreement, or the Loan or
other Obligation shall remain unpaid or unsatisfied, Borrower shall:
6.01     Financial Statements. Deliver, or cause to be delivered, to Lender, in
form and detail satisfactory to Lender:
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Guarantor, a consolidated and consolidating balance sheet of
Guarantor and its Subsidiaries as at the end of


19



--------------------------------------------------------------------------------




such fiscal year, and the related consolidated and consolidating statements of
income or operations, changes in shareholders' equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant registered with and in
good standing with the Public Company Accounting Oversight Board, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any "going concern" or like qualification
or exception or any qualification or exception as to the scope of such audit and
such consolidating statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of Guarantor to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Guarantor and its
Subsidiaries;
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Guarantor, a
consolidated and consolidating balance sheet of Guarantor and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated and
consolidating statements of income or operations, for such fiscal quarter and
for the portion of Guarantor's fiscal year then ended, and the related
consolidated and consolidating statements of changes in shareholders' equity,
and cash flows for the portion of the Guarantor's fiscal year then ended, in
each case setting forth in comparative form, as applicable the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Guarantor as fairly presenting the financial
condition, results of operations, shareholders' equity and cash flows of
Guarantor and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Guarantor to the effect that such statements
are fairly stated in all material respects when considered in relation to the
consolidated financial statements of Guarantor and its Subsidiaries.
6.02     Certificates; Other Information. Deliver, or cause to be delivered, to
Lender, in form and detail satisfactory to Lender:
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower;
(b)    promptly after any request by Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of Borrower or
Guarantor by independent accountants in connection with the accounts or books of
Borrower or Guarantor, or any audit of Borrower or Guarantor;
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Guarantor, and copies of all annual, regular, periodic and special reports
and registration statements which Guarantor may file or be required to file with
the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
Lender pursuant hereto;


20



--------------------------------------------------------------------------------






(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the Securities and Exchange Commission (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof; and
(e) promptly, such additional information regarding the business, financial or
corporate affairs of Guarantor or any Subsidiary, or compliance with the terms
of the Loan Documents, as Lender may from time to time reasonably request.
6.03     Notices. Promptly notify Lender:
(a) of the occurrence of any Default;
(b) of any matter, including (i) breach or non-performance of, or any default
under, a Contractual Obligation of Guarantor or any of its Subsidiaries; (ii)
any dispute, litigation, investigation, proceeding or suspension between
Guarantor or any of its Subsidiaries and any Governmental Authority; or (iii)
the commencement of, or any material development in, any litigation or
proceeding affecting Guarantor or any of its Subsidiaries, including pursuant to
any applicable Environmental Laws, if such matter has resulted or could
reasonably be expected to result in a Material Adverse Effect;
(c) of the occurrence of any ERISA Event; and
(d) of any material change in accounting policies or financial reporting
practices by Guarantor or any of its Subsidiaries.
Each notice pursuant to this Section must be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness; unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by Borrower or such
Subsidiary
6.05     Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect each of Borrower's and Guarantor's legal existence and, if
applicable, good standing under the Laws of the jurisdiction of its organization
except in a transaction permitted by Section 7.04 or 7.05; and (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and


21



--------------------------------------------------------------------------------




franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
6.06     Maintenance of Properties. (a) Maintain, preserve and protect all
material properties and equipment of Borrower and Guarantor necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all reasonably necessary repairs thereto and renewals
and replacements thereof except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.
6.07     Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and with a provision, to the extent such provision shall be
available at reasonable cost, if applicable, requiring the insurer to give not
less than 30 days' prior notice to Lender of termination, lapse or cancellation
of such insurance.
6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09     Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.
6.10     Inspection Rights. Permit representatives and independent contractors
of Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to Borrower; provided, however, that when an Event of Default
exists Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of Borrower at any time
during normal business hours and without advance notice.
6.11     Use of Proceeds. Use the proceeds of the Loan only to pay principal of
Borrower's indebtedness under the Credit Agreement.
6.12     Financial Covenant.
The Borrower and Guarantor shall not at any time permit, suffer or allow either:


22



--------------------------------------------------------------------------------






(a) Consolidated Long Term Debt plus current maturities of Consolidated Long
Term Debt to exceed 65% of Consolidated Total Capitalization; or


(b) Priority Indebtedness to exceed 15% of Consolidated Total Assets.
"Consolidated Long Term Debt" means, as of the date of any determination
thereof, the total of all Long Term Debt of the Guarantor and its Subsidiaries
outstanding on such date, after eliminating all offsetting debits and credits
between the Guarantor and its Subsidiaries and all other items required to be
eliminated in the course of the preparation of consolidated financial statements
of the Guarantor and its Subsidiaries in accordance with GAAP.
"Consolidated Stockholders' Equity" means, as of the date of any determination
thereof, the stockholders' equity of the Guarantor which would be shown on a
consolidated balance sheet of the Guarantor and its Subsidiaries as of such time
prepared in accordance with GAAP.
"Consolidated Total Assets" means, at any time, the total assets of the
Guarantor which would be shown on a consolidated balance sheet of the Guarantor
and its Subsidiaries as of such time prepared in accordance with GAAP.
"Consolidated Total Capitalization" means, as of the date of any determination
thereof, the sum of (i) Consolidated Long Term Debt, plus (ii) current
maturities of Consolidated Long Term Debt, plus (iii) Consolidated Stockholders'
Equity.
"Long Term Debt" of any Person means all Indebtedness of such Person for
borrowed money or which has been incurred in connection with the acquisition of
assets in each case having a final maturity of more than one year from the date
of origin thereof (or which is renewable or extendible at the option of the
obligor for a period or periods more than one year from the date of origin), but
excluding all payments in respect thereof that are required to be made within
one year from the date of any determination of Long Term Debt, whether or not
the obligation to make such payments shall constitute a current liability of the
obligor under GAAP.
"Priority Indebtedness" means the sum, without duplication, of all Indebtedness
of the Guarantor or any of its Subsidiaries secured by Liens other than
Permitted Liens.


"Permitted Liens" means the following:


(a) Liens for taxes, assessments or other governmental charges which are not yet
due and payable or which are "Duly Contested" as defined below;


(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due and payable or which are "Duly
Contested" as defined below;


(c) Liens (other than any Liens imposed by ERISA) incurred or deposits made in
the ordinary course of business (i) in connection with workers' compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or obtain letters of credit that


23



--------------------------------------------------------------------------------




secure) the performance of tenders, statutory obligations, surety bonds, appeal
bonds, bids, leases (other than Capital Leases), performance bonds, purchase,
construction or sales contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money, the obtaining of
advances or credit for the payment of the deferred purchase price of property;


(d) any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;


(e) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Guarantor or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;


(f) Liens on property or assets of a Subsidiary of the Guarantor for the benefit
of the Guarantor or another Subsidiary of the Guarantor;


(g) Liens existing on the date of this Agreement and that secure Indebtedness of
the Guarantor or any of its Subsidiaries described in Schedule 7.01;


(h) any Lien created after the date hereof to secure all or any part of the
purchase price, or to secure Indebtedness incurred or assumed to pay all or any
part of the purchase price or cost of construction or improvement, of fixed
assets useful and intended to be used in carrying on the business of the
Guarantor or any of its Subsidiaries (including pursuant to a Capital Lease or a
Synthetic Lease), but only if


(i) any such Lien extends solely to the item or items of such property (or
improvement thereon) so acquired or constructed and, if required by the terms of
the instrument originally creating such Lien, other property (or improvement
thereon) which is an improvement to or is acquired for specific use in
connection with such acquired or constructed property (or improvement thereon)
or which is real property being improved by such acquired or constructed
property (or improvement thereon),


(ii) the principal amount of the Indebtedness secured by any such Lien at no
time exceeds an amount equal to 100% of the lesser of cost or fair market value
as determined in good faith by the board of directors of the Guarantor) of such
property (or improvement thereon) at the time of such acquisition or
construction, and


(iii) any such Lien is created contemporaneously with or within the period
ending 180 days after, the acquisition or construction of such property;


(i) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Guarantor or any of its Subsidiaries, or
any Lien existing on any property acquired by the Guarantor or any of its
Subsidiaries at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed), provided that (i) no such
Lien shall have


24



--------------------------------------------------------------------------------




been created or assumed in contemplation of such consolidation or merger or such
Person's becoming a Subsidiary of Guarantor or such acquisition of property, and
(ii) each such Lien on property so acquired shall extend solely to the item or
items of property so acquired and, if required by the terms of the instrument
originally creating such Lien, other property which is an improvement to or is
acquired for specific use in connection with such acquired property.


For purposes of the foregoing definition, "Duly Contested" means, with respect
to taxes, assessments, other governmental charges, statutory Liens of landlords
and Liens of carriers, warehousemen, mechanics, materialmen and other similar
Liens, that (i) the amount, applicability or validity of such item is contested
by the Guarantor or its Subsidiary, as applicable, on a timely basis in good
faith and in appropriate proceedings, and the Guarantor or its Subsidiary, as
applicable, has established adequate reserves therefor in accordance with GAAP
on the books of the Guarantor or its Subsidiary, as applicable, or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims could not,
individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


6.13    Anti-Corruption Laws; Sanctions. Borrower and its Subsidiaries will
conduct their business in material compliance with the Anti-Corruption Laws and
any Sanctions to the extent applicable to Borrower or its Subsidiaries.


ARTICLE VII. NEGATIVE COVENANTS
So long as the Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly:


7.01     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a) any Subsidiary may merge with (i) Borrower but only if the Borrower is the
continuing or surviving Person or (ii) any one or more of Borrower's
Subsidiaries but only if, when any wholly-owned Subsidiary is merging with
another Subsidiary, a wholly-owned Subsidiary is the continuing or surviving
Person; and
(b) any Subsidiary of Borrower may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Borrower or to another
Subsidiary of Borrower but only if, when the transferor in such a transaction is
a wholly-owned Subsidiary of Borrower, then the transferee must either be
Borrower or a wholly-owned Subsidiary of Borrower.
7.02     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b) Dispositions of inventory in the ordinary course of business;


25



--------------------------------------------------------------------------------




(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d) Dispositions of property by any Subsidiary to Borrower or Guarantor or to a
wholly-owned Subsidiary of Borrower or Guarantor; provided that if the
transferor of such property is a Guarantor, the transferee thereof must either
be Borrower or a Guarantor;
(e) Dispositions permitted by Section 7.01; and
(f) Dispositions of cash, cash equivalents and investment assets in the ordinary
course of business.
7.03     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:
(a) each Subsidiary may make Restricted Payments to Borrower, Guarantor and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
(b) Borrower may declare and make dividend payments or other distributions to
the Guarantor; and
(c) Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests.
7.04     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.05     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower as would be obtainable by Borrower at the time in a comparable arm's
length transaction with a Person other than an Affiliate. The foregoing
restriction shall not apply to transactions between Borrower and Guarantor.
7.06     Use of Proceeds. Use the proceeds of the Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.
ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES
8.01     Events of Default. Any of the following shall constitute an Event of
Default:


26



--------------------------------------------------------------------------------




(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of the Loan, (ii) within
five days after the same becomes due, any interest on the Loan or (iii) when due
and such failure continues for 10 days after notice of such failure is given to
Borrower by Lender, any other amount payable under any Loan Document; or
(b) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Sections 6.05, 6.10, 6.11, 6.12, 6.13, 7.01,
7.03 or 7.06 or, within the meaning of Section 6.12, either (i) Consolidated
Long Term Debt plus current maturities of Consolidated Long Term Debt exceeds
65% of Consolidated Total Capitalization or (ii) Priority Indebtedness exceeds
15% of Consolidated Total Assets; or
(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and (i) such
failure continues for 30 days after notice of such failure is given to Borrower
by Lender or (ii) in the case of any such failure that can be cured but cannot
with due diligence be cured within such 30-day period, failure of the Loan Party
to proceed promptly to cure the same and thereafter prosecute the curing of the
same with due diligence but in any event within 60 days or any Event of Default
occurs under any other Loan Document; or
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e) Cross-Default. (i) Borrower, Guarantor or any of Guarantor's Subsidiaries
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which Borrower, Guarantor or any of
Guarantor's Subsidiaries is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which Borrower, Guarantor or any of Guarantor's Subsidiaries is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by Borrower, Guarantor or any of Guarantor's Subsidiaries as a result
thereof is greater than the Threshold Amount; or


27



--------------------------------------------------------------------------------




(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g) Inability to Pay Debts; Attachment. (i) Borrower, Guarantor or any of
Guarantor's Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of Borrower, Guarantor or any of Guarantor's
Subsidiaries and is not released, vacated or fully bonded within 30 days after
its issue or levy; or
(h) Judgments. There is entered against Borrower, Guarantor or any of
Guarantor's Subsidiaries (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan,
post-retirement benefit Plan, or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of Borrower or Guarantor under
Title IV of ERISA to the Pension Plan, post-retirement benefit Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower, Guarantor or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
(j) Invalidity of Loan Documents. Any Loan Document or any material provision
thereof, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document or any provision thereof; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document or any provision thereof; or
(k) Change of Control. Borrower shall no longer be a wholly-owned subsidiary of
Guarantor or one of Guarantor's other subsidiaries; or


28



--------------------------------------------------------------------------------




(l) Guaranty. Guarantor purports to revoke or disavow the Guaranty; or
(m) Credit Agreement. An Event of Default under the Credit Agreement occurs.
8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Lender may take any or all of the following actions:
(a) declare the commitment of Lender to make the Loan to be terminated,
whereupon such commitment and obligation shall be terminated;
(b) declare the unpaid principal amount of the Loan, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by Borrower;
(c) exercise all rights and remedies available to it under the Loan Documents;
and
(d) waive such Event of Default.
Upon the occurrence of an actual or deemed entry of an order for relief with
respect to Borrower or Guarantor under the Bankruptcy Code of the United States,
the obligation of Lender to make the Loan shall automatically terminate, the
unpaid principal amount of the Loan and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of Lender.
8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loan has automatically become immediately due and as
set forth in Section 8.02), any amounts received on account of the Obligations
shall be applied by Lender in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to Lender (including fees and time charges for
attorneys who may be employees of Lender) and amounts payable under Article III)
payable to Lender in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lender (including fees, charges and disbursements of counsel to Lender
(including fees and time charges for attorneys who may be employees of Lender)
and amounts payable under Article III);
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loan and other Obligations;
Fourth, to payment of that portion of the Loan and other Obligations
constituting unpaid principal ; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.


29



--------------------------------------------------------------------------------




ARTICLE IX.
RESERVED
ARTICLE X. MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Lender and Borrower or the applicable Loan Party, as the case may be,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
10.02    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i) if to Borrower , to the address, telecopier number, electronic mail address
or telephone number specified below:
RGC Midstream, LLC
519 Kimball Avenue NE
Roanoke, VA 24016
Attention: Paul W. Nester, Treasurer
Telephone: 540-777-3837
Telecopier: 540-777-2636
Electronic Mail: paul_nester@rgcresources.com


(ii) if to Lender, to the address, telecopier number, electronic mail address or
telephone number specified below:


Atlantic Union Bank
111 Franklin Road, Suite 110
Roanoke, VA  24011
Attention:    H. Victor Gilchrist, Senior Vice President
Telephone: 540-613-6043
Telecopier: 540-344-2778
Electronic Mail: vic.gilchrist@AtlanticUnionBank.com


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices and other communications sent to an e-mail address shall be
deemed received upon the


30



--------------------------------------------------------------------------------




sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); however, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.
(b) Change of Address, Etc. Borrower or Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other party. Despite anything contained herein to the contrary,
Borrower may designate at any one time only one address, telecopier number and
telephone number for notice or other communications hereunder to Borrower.
(e) Reliance by Lender. Lender shall be entitled to rely and act upon any
notices purportedly given by or on behalf of Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify Lender and its Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower. All telephonic notices to
and other telephonic communications with Lender may be recorded by Lender, and
Borrower hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies: Enforcement. No failure by Lender to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
10.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. Borrower
shall pay (i) all reasonable out‑of‑pocket expenses incurred by Lender and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for Lender), in connection with the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii)  all
out‑of‑pocket expenses incurred by Lender (including the reasonable fees,
charges and disbursements of any counsel for Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loan made hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loan.


(b) Indemnification by Borrower. Borrower shall indemnify Lender, and its
Related Parties (each such Person being called an "Indemnitee") against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or


31



--------------------------------------------------------------------------------




asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, (ii) the Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if such Borrower or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.


(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, the Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.


(d) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(e) Survival. The agreements in this Section shall survive the repayment,
satisfaction or discharge of all the Obligations.


10.05    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Lender, or Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Lender in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof


32



--------------------------------------------------------------------------------




originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred
10.06    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Lender and Lender may not assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (c) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (d) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (c) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of Lender) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lender. Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loan at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
(i) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan assigned;
(i) Required Consent. No consent shall be required for any assignment except
that the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless an Event of Default has occurred and is
continuing at the time of such assignment.
(c) Participations. Lender may at any time, without the consent of, or notice
to, Borrower, sell participations to any Person (each, a "Participant") in all
or a portion of Lender's rights and/or obligations under this Agreement
(including all or a portion of the Loan owing to it); provided that (i) Lender's
obligations under this Agreement shall remain unchanged, (ii) Lender shall
remain solely responsible to Borrower for the performance of such obligations
and (iii) Borrower shall continue to deal solely and directly with Lender in
connection with Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that Lender
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in the first proviso to Section 10.01 that
affects such Participant. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.11 as though it were
a Lender.


33



--------------------------------------------------------------------------------




(d) Certain Pledges. Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for Lender as a party
hereto.
(e) Deemed Consent of Borrower. If the consent of Borrower to an assignment to
an assignee is required hereunder, Borrower shall be deemed to have given its
consent five Business Days after the date notice thereof has been delivered to
Borrower by Lender unless such consent is expressly refused by Borrower prior to
such fifth Business Day.
10.07    Treatment of Certain Information; Confidentiality. Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Lender or any of its
Affiliates on a nonconfidential basis from a source other than Borrower or an
Affiliate of Borrower. For purposes of this Section, "Information" means all
information received from Borrower or any Subsidiary relating to Borrower,
Guarantor or any Subsidiary or any of their respective businesses, other than
any such information that is available to Lender on a nonconfidential basis
prior to disclosure by Borrower, Guarantor or any Subsidiary. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Lender acknowledges that (a) the Information may
include material non-public information concerning Borrower, Guarantor or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws. In the event that as a condition to receiving
access to information relating to Borrower or its Subsidiaries in connection
with the transactions contemplated by or otherwise pursuant to this Agreement,
Lender is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section, this Section shall not be amended thereby
and, as between Lender and Borrower, this Section shall supersede any such other
confidentiality undertaking. Lender


34



--------------------------------------------------------------------------------




acknowledges that U.S. securities laws prohibit any Person who has received
material non-public information about a company from purchasing or selling
securities of such company or from communicating such information to any other
person when it is reasonably foreseeable that such other person is likely to
purchase or sell such securities in reliance upon such information. Lender
further acknowledges that information provided to it by or on behalf of Borrower
may contain material, non-public information concerning Borrower, its
Subsidiaries or their Affiliates, or their securities, and Lender acknowledges
that Lender may be restricted by applicable law from trading in the securities
of Borrower or its parent if it possess material non-public information
concerning Borrower or its parent unless such trading is otherwise permitted or
exempted by applicable law.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, Lender and each of its Affiliates are hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Lender or any such
Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the delinquent obligations of Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to Lender or any such Affiliate, irrespective of whether or not Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower or such Loan Party are owed to a branch or
office of Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of Lender and its Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that Lender or its Affiliates may have. Lender agrees to
notify Borrower promptly after any such setoff and application, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the "Maximum Rate"). If Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Lender exceeds the Maximum Rate, Lender may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Lender and when Lender shall have received a counterpart
hereof that bears the signature of Borrower. Delivery of an executed counterpart
of


35



--------------------------------------------------------------------------------




a signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Lender,
regardless of any investigation made by Lender or on their behalf and
notwithstanding that Lender may have had notice or knowledge of any Default at
the time the Loan is made, and shall continue in full force and effect as long
as the Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Governing Law; Jurisdiction; Etc. (a)    GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
COMMONWEALTH OF VIRGINIA.
(b)    SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY EACH
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF VIRGINIA SITTING
IN THE CITY OF ROANOKE AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN
DISTRICT OF VIRGINIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH VIRGINIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(c)    WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING


36



--------------------------------------------------------------------------------




ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


10.14    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.15    Electronic Execution of Assignments and Certain Other Documents. The
words "execution," "signed," "signature," and words of like import in any
assignment and assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or the Virginia
Uniform Electronic Transactions Act.
10.16     USA PATRIOT Act Notice. Lender hereby notifies Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56) (the
"Act"), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
Act. Borrower shall, promptly following a request by Lender, provide all
documentation and other information that Lender requests in order to comply with
its ongoing obligations under applicable "know your customer" and anti-money
laundering rules and regulations, including the Act.
10.17    Time of the Essence. Time is of the essence of the Loan Documents.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


[Remainder of Page Intentionally Left Blank – Signature Pages Follow]




37



--------------------------------------------------------------------------------




 
RGC MIDSTREAM, LLC
 
 
 
By: /s/ John S. D'Orazio                             (Seal)
 
Name: John S. D'Orazio
 
Title: President
 
 
 
 
 
By: /s/ Paul W. Nester                                 (Seal)
 
Name: Paul W. Nester
 
Title: Chief Financial Officer







38



--------------------------------------------------------------------------------




 
ATLANTIC UNION BANK
 
 
 
By: /s/ H. Victor Gilchrist                            
 
Name: H. Victor Gilchrist
 
Title: Senior Vice President







39



--------------------------------------------------------------------------------




SCHEDULE 5.06


LITIGATION




None.


40



--------------------------------------------------------------------------------






SCHEDULE 5.09


ENVIRONMENTAL MATTERS




None.











--------------------------------------------------------------------------------





SCHEDULE 5.14


DISCLOSURE DOCUMENTS




As Filed by RGC Resources, Inc. with the United States Securities and Exchange
Commission:


Form 10-K, dated September 30, 2018
Form 10-Q, dated March 31, 2019









--------------------------------------------------------------------------------






SCHEDULE 7.01


EXISTING INDEBTEDNESS


Notes payable to Atlantic Union Bank and Branch Banking and Trust Company under
the Credit Agreement, with an aggregate outstanding principal balance of
$35,282,199.93.


 





--------------------------------------------------------------------------------






EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ___________,
To:
Atlantic Union Bank

Ladies and Gentlemen:
Reference is made to that certain Loan Agreement, dated as of June 1, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Agreement;" the terms defined therein being used herein as
therein defined), among the undersigned ( "Borrower"), and you.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to Lender on the
behalf of Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) and (c) of the Agreement for the fiscal quarter ended as of the
above date. Such financial statements fairly present the financial condition,
results of operations and cash flows of Guarantor and its Subsidiaries and of
Borrower in accordance with GAAP as at such date and for the period then ended,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Guarantor and Borrower during the accounting period covered by such financial
statements.
3.    A review of the activities of Borrower during such fiscal period has been
made by or under the supervision of the undersigned with a view to determining
whether during such fiscal period Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]


A-1
Form of Compliance Certificate

--------------------------------------------------------------------------------





--or--
[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of Borrower contained in Article V of
the Agreement, and/or any representations and warranties of Borrower or any
other Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a),
(b) and (c), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .
RGC Midstream, LLC




By:     
Name: ___________________________
Title: _________________________


A-2
Form of Compliance Certificate

--------------------------------------------------------------------------------







For the Quarter/Year ended ___________________ ("Statement Date")






SCHEDULE 1
to the Compliance Certificate



Section 6.12 Financial Covenants
(a) Limitation on Long Term Debt: The ratio of long-term debt to total
capitalization cannot exceed 65%.    
 
RGC Resources Consolidated
 
 
 
 
Long Term Debt
 
 
Long Term Debt Plus Current Maturities
 
(a),(1)
 
 
 
Total Shareholders' Equity
 
(b),(2)
 
 
 
Total Capitalization (a) + (b)
 
(3)
 
 
 
 
 
 
Consolidated Ratio = (1) / (3): Hurdle < 65%
 
 
(Show calculation)
PASS/FAIL
 



(b) Limitation on Priority Indebtedness: < 15%
 
RGC Resources Consolidated
 
 
 
 
Priority or Secured Indebtedness
 
(4)
 
 
 
Total Assets
 
(5)
 
 
 
Consolidated Ratio = (4) / (5): Hurdle < 15%
 
 
(Show calculation)
PASS/FAIL
 







A-3
Form of Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTE







